[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT



No. 97-2024

UNITED STATES,

Appellee,

v.

CUNELIO CEDENO-RELLE,

Defendant, Appellant.


APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW HAMPSHIRE

[Hon. Paul J. Barbadoro, U.S. District Judge]



Before

Boudin, Circuit Judge,
Coffin, Senior Circuit Judge,
and Lynch, Circuit Judge.



Lazar Lowinger, J.D. on brief for appellant.
Paul M. Gagnon, United States Attorney, and Peter E. Papps, First
Assistant U.S. Attorney, on Government's Motion for Summary Disposition
for appellee.



MARCH 31, 1998


Per Curiam.  We have carefully reviewed the record in this
case, including the briefs of the parties.  We find no abuse of
discretion in the district court's denial of the motion for a
new trial.  Therefore, the denial of the motion is summarilyaffirmed.  See 1st Cir. Loc. R. 27.1.